ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2015-12-16_JUD_01_ME_01_EN.txt.                       743 	




                                 DECLARATION OF VICE-PRESIDENT YUSUF



                         Territorial integrity — Territorial sovereignty — Parties’ claims of violation of
                      territorial integrity not adequately addressed — Inviolability of boundaries as a
                      basic element of territorial integrity — Inviolability not conditional on the use or
                      threat of force — Territorial integrity breached by incursions — Lack of emphasis
                      on territorial integrity inconsistent with Court’s case law.


                         1. While I agree with the decision of the Court and have voted for all
                      the operative paragraphs, I feel obliged to address briefly in this declara-
                      tion some issues which the Court did not, in my opinion, deal adequately
                      with in the reasoning of the Judgment, particularly as regards the princi-
                      ple of respect for the territorial integrity of States which was invoked by
                      both Parties in their final submissions to the Court (see Judgment,
                      para. 49).
                         2. The Court deals with certain aspects of these submissions in para-
                      graphs 91 to 93 and concludes that “[s]overeignty over the disputed terri-
                      tory . . . belongs to Costa Rica” (ibid., para. 92) and that, as a consequence,
                      the various activities carried out by Nicaragua in the disputed territory
                      “were in breach of Costa Rica’s territorial sovereignty” (ibid., para. 93).
                      In a situation where both Parties have clearly invoked the principle of
                      respect for the territorial integrity of States, and the obligations arising
                      therefrom, I find the reasoning of the Court to be rather inadequate and
                      too economical.
                         3. Generally speaking, it is my view that the reasoning of the Court
                      should not only be explicit, but should amply elaborate on the rules and
                      principles of international law which are in contention in a dispute sub-
                      mitted to it, particularly when such principles or rules are of fundamental
                      importance not only for the parties but also for the international com-
                      munity as a whole. As the principal judicial organ of the United Nations,
                      the function of the Court is not only to “decide in accordance with inter-
                      national law such disputes as are submitted to it”, but also, in the exercise
                      of such judicial functions, to contribute to the elucidation, interpretation
                      and development of the rules and principles of international law. To this
                      end, the Court must engage in a considered elaboration of such principles
                      as they apply in a factual context to the case before it.

                        4. Both Costa Rica and Nicaragua refer in their final submissions to
                      the “obligation to respect the sovereignty and territorial integrity” of the
                      other (ibid., para. 49) ; while the Court both in its conclusions and in the
                      second operative paragraph of its decision refers to the “violation of the

                      82




5 Ord 1088.indb 160                                                                                          19/10/16 12:01

                      744 	certain activities and construction of a road (decl. yusuf)

                      territorial sovereignty of Costa Rica”. I believe that the Parties chose to
                      refer specifically to “territorial integrity” to denote an intrusion by the
                      other Party of a portion of territory, albeit small, which each of them
                      claimed to be its own. By taking the approach it has, the Court has failed
                      to engage with the Parties’ claims of violations of territorial integrity due
                      to incursions or other measures of force. The inviolability of boundaries
                      is indeed a basic element of the broader principle of territorial integrity
                      and the Court should have squarely confronted this issue in the present
                      Judgment.
                         5. As clearly stipulated in Article 21 of the Charter of the Organization
                      of American States: “The territory of a State is inviolable. It may not be
                      the object, even temporarily, of military occupation or of other measures
                      of force taken by another State, directly or indirectly, on any grounds
                      whatever.” The Court regrettably decided not to comment upon or pro-
                      nounce itself on the legal consequences of this fundamental rule in light
                      of its factual findings in this case.

                        6. The United Nations Declaration on Principles of International Law
                      concerning Friendly Relations and Co-operation among States (General
                      Assembly resolution 2625 (XXV)), which the Court considers to be
                      declarative of customary international law, sheds more light on the con-
                      cept of inviolability and suggests that violations of territorial integrity are
                      prohibited independently of considerations of the use of force. In other
                      words, a State might violate the customary rule on territorial inviolability
                      without breaching the prohibition on the use of force.

                         7. The first principle of the declaration provides that “States shall
                      refrain in their international relations from the threat or use of force
                      against the territorial integrity or political independence of any State or in
                      any manner inconsistent with the purposes of the United Nations”. The
                      eighth subparagraph of the first principle provides that the “organizing or
                      encouraging the organization of irregular forces or armed bands includ-
                      ing mercenaries, for incursion into the territory of another State” is pro-
                      hibited.
                         8. Whilst the other subparagraphs of the first principle link the legality
                      of the action to the use or threat of use of force 1, the eighth paragraph
                      does not. This suggests that the organization of irregular forces or armed
                      bands for incursion into the territory of another State breaches the terri-
                      torial inviolability of that State, whether or not those forces actually use

                           1   For example, the first subparagraph provides that :
                                  “Every State has the duty to refrain in its international relations from the threat
                               or use of force against the territorial integrity or political independence of any State,
                               or in any other manner inconsistent with the purposes of the United Nations. Such a
                               threat or use of force constitutes a violation of international law and the Charter of
                               the United Nations and shall never be employed as a means of settling international
                               issues.”

                      83




5 Ord 1088.indb 162                                                                                                        19/10/16 12:01

                      745 	certain activities and construction of a road (decl. yusuf)

                      or threaten to use force. It must a fortiori be the case that sending armed
                      forces, even though small in number, onto the territory of another State
                      breaches territorial inviolability, whether or not those forces use or
                      threaten to use force.
                         9. Moreover, under paragraph (d) of the sixth principle, “the sover-
                      eign equality of States”, the declaration states that: “[t]he territorial integ-
                      rity and political independence of the State are inviolable”. Unlike the
                      first principle, this provision does not generally link the inviolability of
                      territory to the use or threat of use of force. Instead, the territorial invio-
                      lability of the State flows directly from the sovereignty of a State. This
                      reflects the approach taken in the Helsinki Declaration of the CSCE,
                      which also recognizes the territorial integrity of States as inviolable,
                      whether or not such violation stems from the use of force :


                              “The participating States will respect the territorial integrity of each
                           of the participating States.
                              Accordingly, they will refrain from any action inconsistent with the
                           purposes and principles of the Charter of the United Nations against
                           the territorial integrity, political independence or the unity of any
                           participating State, and in particular from any such action constituting
                           a threat or use of force.” (Helsinki Declaration, Sec. (a) (IV) ; empha-
                           sis added.)
                         10. The Court in its case law has described the principle of territorial
                      integrity as “an essential foundation of international relations” (Corfu
                      Channel (United Kingdom v. Albania), Merits, Judgment, I.C.J. Reports
                      1949, p. 35) and as “an important part of the international legal order”
                      (Accordance with International Law of the Unilateral Declaration of Inde‑
                      pendence in Respect of Kosovo, Advisory Opinion, I.C.J. Reports 2010 (II),
                      p. 437, para. 80). The Court has also previously clearly stated that the
                      principle “is enshrined in the Charter of the United Nations, in particular
                      in Article 2, paragraph 4” (ibid.), as well as in customary international
                      law (Military and Paramilitary Activities in and against Nicaragua (Nica‑
                      ragua v. United States of America), Jurisdiction and Admissibility, Judg‑
                      ment, I.C.J. Reports 1984, p. 424, para. 73). The failure to recognize as
                      much, and not only to reiterate it, but to emphasize it, is, in my view,
                      manifestly inconsistent with the Court’s previous case law.


                                                                 (Signed) Abdulqawi A. Yusuf.




                      84




5 Ord 1088.indb 164                                                                                      19/10/16 12:01

